
	
		I
		111th CONGRESS
		1st Session
		H. R. 3212
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to improve the
		  health of children and reduce the occurrence of sudden unexpected infant death
		  and to enhance public health activities related to stillbirth.
	
	
		1.Short titleThis Act may be cited as the
			 Stillbirth and SUID Prevention,
			 Education, and Awareness Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Every year, there
			 are more than 25,000 stillbirths in the United States.
			(2)Common diagnosable
			 causes for stillbirth include genetic abnormalities, umbilical cord accidents,
			 infections, and placental problems.
			(3)A
			 number of risk factors for stillbirth have been described in pregnant women
			 such as maternal age, obesity, smoking, diabetes, and hypertension.
			(4)Because of
			 advances in medical care over the last 30 years, much more is known about the
			 causes of stillbirth. But for as many as 50 percent of stillbirths, the cause
			 is never identified.
			(5)Sudden, Unexpected
			 Infant Death (SUID) is the sudden death of an infant under 1 year of age that
			 when first discovered did not have an obvious cause. These include those deaths
			 that are later determined to be from explained as well as unexplained
			 causes.
			(6)In 2004,
			 approximately 4,600 infants died suddenly and unexpectedly of no immediate
			 obvious cause. Each year approximately 200 deaths of children between the ages
			 of 1 and 4 remain unexplained after a thorough case investigation is
			 conducted.
			(7)The Sudden Infant
			 Death Syndrome (SIDS) rate has been declining significantly since the early
			 1990s. However, research has found that the decline in SIDS since 1999 can be
			 explained by increasing Sudden Unexpected Infant Death rates.
			(8)Many Sudden
			 Unexpected Infant Deaths are not investigated and, even when they are,
			 cause-of-death data are not collected and reported consistently.
			(9)Inaccurate or
			 inconsistent classification of cause and manner of death impedes prevention
			 efforts and complicates the ability to understand risk factors related to these
			 deaths.
			(10)The National
			 Child Death Review Case Reporting System collects comprehensive information on
			 the risk factors associated with SUID deaths. As of March 2009, 29 of the 49
			 States conducting child death reviews are voluntarily submitting data to this
			 reporting system.
			3.Amendment to the
			 Public Health Service ActTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.) is amended by adding at the end the following:
			
				SSudden unexpected
				infant death and sudden unexplained death in childhood
					399HH.DefinitionIn this part:
						(1)AdministratorThe term Administrator means
				the Administrator of the Health Resources and Services Administration.
						(2)DirectorThe
				term Director means the Director of the Centers for Disease
				Control and Prevention.
						(3)StateThe
				term State includes the 50 States and the District of
				Columbia.
						(4)Sudden
				unexpected infant death; SUIDThe terms sudden unexpected infant
				death and SUID mean the sudden death of an infant under 1
				year of age that when first discovered did not have an obvious cause. Such
				terms include those deaths that are later determined to be from explained as
				well as unexplained causes.
						(5)Sudden
				unexplained death in childhood; SUDCThe terms sudden
				unexplained death in childhood and SUDC mean the sudden
				death of a child older than 1 year of age which remains unexplained after a
				thorough case investigation, including a review of the clinical history and
				circumstances of death, and performance of a complete autopsy with appropriate
				ancillary testing.
						399II.Death scene
				investigation and autopsy
						(a)Investigations
							(1)GrantsThe
				Secretary, acting through the Director, shall award grants to States to enable
				such States to improve the completion of comprehensive death scene
				investigations for sudden unexpected infant death and sudden unexplained death
				in childhood.
							(2)ApplicationTo
				be eligible to receive a grant under paragraph (1), a State shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(3)Use of
				funds
								(A)In
				generalA State shall use amounts received under a grant under
				paragraph (1) to improve the completion of comprehensive death scene
				investigations for sudden unexpected infant death and sudden unexplained death
				in childhood, including through the awarding of subgrants to local
				jurisdictions to be used to implement standard death scene investigation
				protocols for sudden unexpected infant death and sudden unexplained death in
				childhood and conduct comprehensive and to conduct standardized
				autopsies.
								(B)ProtocolsA
				standard death scene protocol implemented under subparagraph (A) shall include
				the obtaining of information on current and past medical history of the
				infant/child, the circumstances surrounding the death including any suspicious
				circumstances, the sleep position and sleep environment of the infant/child,
				and whether there were any accidental or environmental factors associated with
				the death. The Director in consultation with medical examiners, coroners, death
				scene investigators, law enforcement, emergency medical technicians and
				paramedics, public health agencies, and other individuals or groups determined
				necessary by the Director shall develop a standard death scene protocol for
				children from 1 to 4 years of age using existing protocols developed for
				SUID.
								(b)Autopsies
							(1)In
				generalThe Secretary, acting through the Director, shall award
				grants to States to enable such States to increase the rate at which
				comprehensive and standardized autopsies are performed for sudden unexpected
				infant death and sudden unexplained death in childhood.
							(2)ApplicationTo
				be eligible to receive a grant under paragraph (1), a State shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(3)Comprehensive
				autopsyFor purposes of this subsection, a comprehensive autopsy
				shall include a full external and internal examination of all major organs and
				tissues including the brain, complete radiographs, metabolic testing, and
				toxicology screening of the infant/child involved.
							(4)GuidelinesThe
				Director, in consultation with board certified forensic pathologists, medical
				examiners, coroners, pediatric pathologists, pediatric cardiologists, pediatric
				neuropathologists and geneticists, and other individuals and groups determined
				necessary by the Director shall develop national guidelines for a standard
				autopsy protocol for sudden unexpected infant death and sudden unexplained
				death in childhood. The Director shall ensure that the majority of such
				consultation is with board certified forensic pathologists, medical examiners,
				and coroners. The Director is encouraged to seek additional input from child
				abuse experts, bereavement specialists, parents, and public health agencies on
				non-medical aspects of the autopsy guidelines. In developing such protocol, the
				Director shall consider autopsy protocols used by State and local
				jurisdictions.
							(c)Study on genetic
				testingThe Director, in consultation with medical examiners,
				coroners, forensic pathologists, geneticists, researchers, public health
				officials, and other individuals and groups determined necessary by the
				Director, shall commission a study to determine the benefits and
				appropriateness of genetic testing for infant and early childhood deaths that
				remain unexplained after a complete death scene investigation and comprehensive
				and standardized autopsy. Such study shall include recommendations on
				developing a standard protocol for use in determining when to utilize genetic
				testing and standard protocols for the collection and storage of specimens
				suitable for genetic testing.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated, such sums
				as may be necessary for each of fiscal years 2010 through 2014, to carry out
				this section.
						399JJ.Training
						(a)GrantsThe
				Secretary, acting through the Director, shall award grants to eligible entities
				for the provision of training on death scene investigation.
						(b)Eligible
				entitiesTo be eligible to receive a grant under subsection (a),
				an entity shall—
							(1)be—
								(A)a State or local
				government entity; or
								(B)a non-profit
				private entity; and
								(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)Use of
				fundsAn eligible entity shall use amounts received under a grant
				under this section to—
							(1)provide training
				to medical examiners, coroners, death scene investigators, law enforcement
				personnel, and emergency medical technicians or paramedics concerning death
				scene investigations, including the use of standard death scene investigation
				protocols that include information on the current and past medical history of
				the infant/child, the circumstances surrounding the death including any
				suspicious circumstances, the sleep position and sleep environment of the
				infant/child, and whether there were any accidental or environmental factors
				associated with the death;
							(2)provide training
				directly to individuals who are responsible for conducting and reviewing death
				scene investigations for sudden unexpected infant death and sudden unexplained
				death in childhood;
							(3)provide training
				to multidisciplinary teams, including teams that have a medical examiner or
				coroner, death scene investigator, law enforcement representative, and an
				emergency medical technician or paramedic;
							(4)in the case of
				national and State-based grantees that is comprised of medical examiners,
				coroners, death scene investigators, law enforcement personnel, or emergency
				medical technicians and paramedics, integrate training under the grant on death
				scene investigation into professional accreditation and training
				programs;
							(5)in the case of
				State and local government entity grantees, obtain equipment, including
				computer equipment, to aid in the completion of standard death scene
				investigation; or
							(6)conduct training
				activities for medical examiners, coroners, and forensic pathologists
				concerning standard autopsy protocols for sudden unexpected infant death and
				sudden unexplained death in childhood.
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2014.
						399KK.Child death
				review
						(a)Prevention
							(1)Core capacity
				grantsThe Secretary, acting through the Administrator, shall
				award grants to States to build State capacity and implement State and local
				child death review programs and prevention strategies.
							(2)Planning
				grantsThe Secretary, acting through the Administrator, shall
				award planning grants to States that have no existing child death review
				program or States in which the only child death review programs are
				State-based, for the development of local child death review programs and
				prevention strategies.
							(3)ApplicationTo
				be eligible to receive a grant under paragraph (1) or (2), a State shall submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
							(4)Technical
				assistanceThe Secretary, acting through the Administrator, shall
				provide technical assistance to assist States—
								(A)in developing the
				capacity for comprehensive child death review programs, including the
				development of best practices for the implementation of such programs;
				and
								(B)in maintaining the
				national child death case reporting system.
								(b)Authorization of
				appropriationsThere is authorized to be appropriated, such sums
				as may be necessary for each of fiscal years 2010 through 2014, to carry out
				subsection (a).
						300LL.National
				registry for sudden unexpected infant deaths and sudden unexplained death in
				childhood
						(a)EstablishmentThe
				Secretary, acting through the Director and in consultation with the national
				child death case reporting system, the Administrator of the Health Resources
				and Services Administration, national health organizations, and professional
				societies with experience and expertise relating to reducing SUID and SUDC,
				shall establish a population-based SUID and SUDC case registry that can
				facilitate the understanding of the root causes, rates, and trends of SUID and
				SUDC.
						(b)National
				registryThe national registry established under subsection (a)
				shall facilitate the collection, analysis, and dissemination of data by—
							(1)implementing a
				surveillance and monitoring system based on thorough and complete death scene
				investigation data, clinical history, and autopsy findings;
							(2)collecting
				standardized information about the environmental, medical, genetic, and social
				circumstances of death (including sleep environment and quality of the death
				scene investigation) if determined that such may correlate with infant and
				early childhood deaths, as well as information from other law enforcement,
				medical examiner, coroner, emergency medical services (EMS), medical records,
				and vital records (if possible);
							(3)supporting
				multidisciplinary infant and early childhood death reviews such as those
				performed by child death review committees to collect and review the
				standardized information and accurately and consistently classify and
				characterize SUID and SUDC; and
							(4)facilitating the
				sharing of information to improve the public reporting of surveillance and
				vital statistics describing the epidemiology of SUID and SUDC.
							(c)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as necessary for each of fiscal years 2010 through
				2014.
						399MM.Public
				awareness and education campaign
						(a)EstablishmentThe
				Secretary, acting through the Administrator and in consultation with the
				Director and the Director of the National Institutes of Health, shall establish
				and implement a culturally competent public health awareness and education
				campaign to provide information that is focused on decreasing the risk factors
				for sudden unexpected infant death and sudden unexplained death in childhood,
				including educating individuals about safe sleep environments, sleep positions,
				and reducing exposure to smoking during pregnancy and after birth.
						(b)Targeted
				populationsThe campaign under subsection (a) shall be designed
				to reduce health disparities through the targeting of populations with high
				rates of sudden unexpected infant death and sudden unexplained death in
				childhood.
						(c)ConsultationIn
				establishing and implementing the campaign under subsection (a), the Secretary
				shall consult with national organizations representing health care providers,
				including nurses and physicians, parents, child care providers, children's
				advocacy and safety organizations, maternal and child health programs and
				women's, infants and children nutrition professionals, and other individuals
				and groups determined necessary by the Secretary for such establishment and
				implementation.
						(d)Grants
							(1)In
				generalIn carrying out the campaign under subsection (a), the
				Secretary shall award grants to national organizations, State and local health
				departments, and community-based organizations for the conduct of education and
				outreach programs for nurses, parents, child care providers, public health
				agencies, and community organizations.
							(2)ApplicationTo
				be eligible to receive a grant under paragraph (1), an entity shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2014.
						399NN.Grants for
				support services
						(a)In
				generalThe Secretary, acting through the Administrator, shall
				award grants to national organizations, State and local health departments, and
				community-based organizations, for the provisions of support services to
				families who have had a child die of sudden unexpected infant death and sudden
				unexplained death in childhood.
						(b)ApplicationTo
				be eligible to receive a grant under subsection (a), an entity shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
						(c)Use of
				fundsAmounts received under a grant awarded under subsection (a)
				may be used to provide grief counseling, education, home visits, 24-hour
				hotlines, and support groups for families who have lost a child to sudden
				unexpected infant death or sudden unexplained death in childhood.
						(d)PreferenceIn
				awarding grants under subsection (a), the Secretary shall give preference to
				community-based applicants that have a proven history of effective direct
				support services and interventions for sudden unexpected infant death and
				sudden unexplained death in childhood and can demonstrate experience through
				collaborations and partnerships for delivering services throughout a State or
				region.
						(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2014.
						399OO.Evaluation of
				State and regional needsThe
				Secretary, acting through the Director and in consultation with the
				Administrator, shall conduct a needs assessment on a State and regional basis
				of the availability of personnel, training, technical assistance, and resources
				for investigating and determining sudden unexpected infant death and sudden
				unexplained death in childhood death and make recommendations to increase
				collaboration on a State and regional level for investigation and
				determination.
					.
		4.Enhancing public
			 health activities related to stillbirthPart P of title III of the
			 Public Health Service Act (42 U.S.C.
			 280g et seq.) is amended—
			(1)by redesignating the second section 399R
			 (relating to the amyotrophic lateral sclerosis registry (42 U.S.C. 280g–7)) and
			 the third section 399R (relating to support for patients receiving a positive
			 diagnosis of down syndrome or other prenatally or postnatally diagnosed
			 conditions (42 U.S.C. 280g–8)) as sections 399S and 399T respectively;
			 and
			(2)by adding at the end the following:
				
					399U.Enhancing
				public health activities related to stillbirth
						(a)GrantsThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, shall award grants to eligible States and metropolitan areas to
				enhance and expand surveillance efforts to collect thorough and complete
				epidemiologic information on stillbirths, including through the utilization of
				the infrastructure of existing surveillance systems.
						(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity shall be—
							(1)a State or a major
				metropolitan area (as defined by the Secretary); and
							(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require, including an assurance that the
				applicant will implement the standardized surveillance protocol developed under
				subsection (c).
							(c)Surveillance
				protocolThe Secretary, acting through the Director of the
				Centers for Disease Control and Prevention, shall—
							(1)provide for the
				continued development and dissemination of a standard protocol for stillbirth
				data collection and surveillance, in consultation with representatives of
				health and advocacy organizations, State and local governments, and other
				interested entities determined appropriate by the Secretary;
							(2)monitor trends and
				identify potential risk factors for further study using existing sources of
				surveillance data and expanded sources of data from targeted surveillance
				efforts, and methods for the evaluation of stillbirth prevention efforts;
				and
							(3)develop and
				evaluate methods to link existing data to provide more complete information for
				research into the causes and conditions associated with stillbirth.
							(d)Postmortem
				evaluation and Data CollectionThe Secretary, acting through the
				Director of the Centers for Disease Control and Prevention and in consultation
				with physicians, nurses, pathologists, geneticists, parents, and other groups
				determined necessary by the Director, shall develop guidelines for increasing
				the performance and data collection of postmortem stillbirth evaluation,
				including conducting and reimbursing autopsies, placental histopathlogy and
				cytogentic testing. The guidelines should take into account cultural competency
				issues related to postmortem stillbirth evaluation.
						(e)Public health
				programmatic activities related to stillbirthThe Secretary,
				acting through the Director of the Centers for Disease Control and Prevention,
				shall—
							(1)develop behavioral
				surveys for women experiencing stillbirth, using existing State-based
				infrastructure for pregnancy-related information gathering; and
							(2)increase the
				technical assistance provided to States, Indian tribes, territories, and local
				communities to enhance capacity for improved investigation of medical and
				social factors surrounding stillbirth events.
							(f)Public education
				and prevention programsThe Secretary, acting through the
				Director of the Centers for Disease Control and Prevention and in consultation
				with health care providers, public health organizations, maternal and child
				health programs, parents, and other groups deemed necessary by the Director,
				shall directly or through grants, cooperative agreements, or contracts to
				eligible entities, develop and conduct evidence-based public education and
				prevention programs aimed at reducing the occurrence of stillbirth overall and
				addressing the racial and ethnic disparities in its occurrence,
				including—
							(1)public education
				programs, services, and demonstrations which are designed to increase general
				awareness of stillbirths; and
							(2)the development of
				tools for the education of health professionals and women concerning the known
				risks factors for stillbirth, promotion of fetal movement awareness, taking
				proactive steps to monitor a baby’s movement beginning at approximately 28
				weeks into the pregnancy, and the importance of early and regular prenatal care
				to monitor the health and development of the fetus up to and during
				delivery.
							(g)Task
				forceThe Secretary, in consultation with the Director of the
				National Institutes of Health, the Director of the Centers for Disease Control
				and Prevention, and health care providers, researchers, parents, and other
				groups deemed necessary by the Directors, shall establish a task force to
				develop a national research plan to determine the causes of, and how to
				prevent, stillbirth.
						(h)Grants for
				support services
							(1)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall award grants to national
				organizations, State and local health departments, and community-based
				organizations, for the provisions of support services to families who have
				experienced stillbirth.
							(2)ApplicationTo
				be eligible to receive a grant under subsection (a), an entity shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(3)Use of
				fundsAmounts received under a grant awarded under subsection (a)
				may be used to provide grief counseling, education, home visits, 24-hour
				hotlines, and support groups for families who have experienced
				stillbirth.
							(4)PreferenceIn
				awarding grants under subsection (a), the Secretary shall give preference to
				applicants that are community-based organizations that have a proven history of
				providing effective direct support services and interventions related to
				stillbirths and can demonstrate experience through collaborations and
				partnerships for delivering services throughout a State or region.
							(i)DefinitionIn
				this section, the term stillbirth means a spontaneous, not
				induced, pregnancy loss 20 weeks or after, or if the age of the fetus is not
				known, then a fetus weighing 350 grams or more.
						(j)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section, such sums as may be
				necessary for each of fiscal years 2010 through
				2014.
						.
			5.Report to
			 CongressNot later than 2
			 years after the date of enactment of this Act, the Secretary of Health and
			 Human Services, acting through the Director of the Centers for Disease Control
			 and Prevention and in consultation with the Director of the National Institutes
			 of Health and the Administrator of the Health Resources and Services
			 Administration, shall submit to Congress a report describing the progress made
			 in implementing this Act (and the amendments made by this Act).
		
